We think the five hundred dollars bequeathed to "The Children's Nursery, so-called, in said Providence," "to and for its benefit," by the will of Maria L.H. Cady, was intended to go to the Rhode Island Children's Hospital and Nursery, that institution being at the date of the will known as and called "The Nursery." The case differs from that of the Lyman bequest,Wood v. Hammond, 16 R.I. 98, in that the Cady will was made November 28, 1879, while the Rhode Island Children's Hospital and Nursery was still doing the work for which it was chartered, before the transfer to Saint Mary's Orphanage, whereas the Lyman will was made July 14, 1885, after said transfer, *Page 208 
in circumstances which very clearly showed that "The Nursery" which the testator had in mind in making the bequest was the nursery maintained at the Orphanage. The Rhode Island Children's Hospital and Nursery professes a desire to receive the bequest, and an intention to apply it under its charter to nursery purposes, and this being so we do not think it is for us to divert it to the Orphanage merely because the Orphanage may be able with its better equipment to use it with better effect.